SUPPLEMENTAL EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 4/13/2021.
The application has been amended as follows: 
The claims: 
1.    (Currently amended) A vinyl chloride resin composition comprising:
(a)    a vinyl chloride resin;
(b)    a plasticizer; and
(c)    a modified silicone oil,
wherein (c) the modified silicone oil is at least one of: alkyl/aralkyl-modified silicone oil; and a fatty acid amide-modified silicone oil,
(a) the vinyl chloride resin contains vinyl chloride resin particles and vinyl chloride resin fine particles,
the average particle diameter of the vinyl chloride resin particles is 30 µm or more, and 500 µm or less,

the average particle diameter of the vinyl chloride resin fine particles is less than 30 µm, and 0.1 µm or more, 
a content of (b) the plasticizer relative to 100 parts by mass of (a) the vinyl chloride resin is 80 parts by mass or more and 100 
a content of (c) the modified silicone oil relative to 100 parts by mass of (a) the vinyl chloride resin is 0.05 parts by mass or more and 5 parts by mass or less, and 
wherein the vinyl chloride resin composition is free of a hydrogen-modified silicone oil,  and a phenyl-modified silicone oil. 
2.	(Previously presented) The vinyl chloride resin composition according to claim 1, wherein at least a side chain of a polymer having a polysiloxane structure is modified in (c) the modified silicone oil.
3.	(Cancelled)
4.	(Previously presented) The vinyl chloride resin composition according to claim 1 used in powder molding.
5.	(Original) The vinyl chloride resin composition according to claim 4 used in powder slush molding.

7.	(Original) The vinyl chloride resin molded product according to claim 6 used as a surface skin of an automobile instrument panel.
8.	(Previously presented) A laminate comprising: a foamed polyurethane molded product; and the vinyl chloride resin molded product according to claim 6.
9.	(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are:
US 2010/0272984 to Hada et al. (hereinafter “Hada”) and 
US 2015/ 0337204 to Yamazaki et al. (hereinafter “Yamazaki”).  
Hada discloses a vinyl chloride resin composition for powder molding comprising 100 parts by mass of vinyl chloride resin, 110-150 parts by mass of a trimellitate plasticizer wherein the vinyl chloride resin contains vinyl chloride resin particles and vinyl chloride resin fine particles (abstract).  The vinyl chloride resin particles has an average particle size of 50 to 240 microns (paragraph 10).  The vinyl chloride resin fine particles have an average particle size of 0.1 to 10 microns (paragraph 11).  Hada teaches that the heat aging resistance and the low-temperature resistance of the molded product obtained from the vinyl chloride resin composition are deteriorated 
 Yamazaki discloses a flame retardant composition comprising 20 to 50 parts by mass of a component (A) and 50 to 80 parts by mass of a component (B) with a proviso that the total amount of the components (A) and (B) is 100 parts by mass, and 0.5 to 15 parts by mass of a component (C).  The component (A) comprises melamine pyrophosphate whereas the component (B) comprises piperazine pyrophosphate (table 1).  The component (C) comprises dipentaerythritol (table 1).  The flame retardant composition is incorporated into a resin composition in an amount of less than 30% by mass (paragraphs 101 and 106).  A flame retardant resin composition comprises a synthetic resin, a plasticizer, a modified silicone oil and a flame retardant composition (paragraphs 68, 92, 101, 102 and 106).  The synthetic resin comprises polyvinyl chloride (paragraph 102).  The modified silicone oil comprises an alkyl/aralkyl-modified silicone oil or a fatty acid amide-modified silicone oil (paragraph 68). The modified silicone oil is provided to inhibit secondary aggregation during blending and improve water resistance to the resin composition.   
The combined teachings of Hada and Yamazaki do not result in a vinyl chloride resin composition comprising 80-100 parts by mass of the plasticizer.  A person of ordinary skill in the art would not have been motivated to lower the content of the trimellitate plasticizer disclosed in Hada to 80-100 parts by mass relative to 100 parts by mass of the vinyl chloride resin because the heat aging resistance and the low-temperature resistance of the molded product obtained from the vinyl chloride resin composition would be deteriorated by doing so.  

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a vinyl chloride resin composition set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788